DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This office action is in response to the Request for Continued Examination (RCE) filed 06/16/2021. Claims 1, 8, and 15 are amended. Claims 1-20 are pending and have been considered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities: the phrase “in the hierarchical structure have increasingly reduced domains” should recite “in the hierarchical structure having increasingly reduced domains” in Claims 1 and 8 line 8 and Claim 15 line 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8, and 15 recite: “by deriving a set of missing rules and a place within the hierarchical structure for inserting each missing rule of the set of missing rules” in the claim paragraphs starting with “determining…”. The disclosure does not provide support for deriving a place within the hierarchical structure for inserting each missing rule.

Dependent Claims 2-7, Claims 9-14, and Claims 16-20 are rejected for failing to cure the deficiencies of respective independent Claims 1, 8, and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "completeness" and “consistency” in Claims 1, 5-6, 8, 12-13, 15, and 19-20 are relative terms which render the claims indefinite.  The terms "completeness" and “consistency” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Completeness” and “consistency” are terms of degree, as described in MPEP § 2173.05(b)(I.). For examining purposes, Examiner interprets completeness in a ruleset as covering all scenarios and consistency in a ruleset as a one-to-one relationship between rules and scenarios. These are adapted from the logical checks for completeness and consistency described in “An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System” to Suwa et al., pp. 17-18.

The term "inconsistent" in claims 3, 10, and 17 is a relative term which renders the claim indefinite.  The term "inconsistent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Inconsistent” is a term of degree and a relative term, as described in MPEP § 2173.05(b)(I.) and (IV.). For examining purposes, Examiner interprets inconsistent as having one or more conflicts.

The term "arbitrary" in Claims 6, 13, and 20 is a relative term which renders the claim indefinite.  The term "arbitrary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Arbitrary” is a subjective term, as described in MPEP § 21073.05(b)(IV.). There are several interpretations of arbitrary, including the following definitions from the Oxford English Dictionary:
Law. Relating to, or dependent on, the discretion of an arbiter, arbitrator, or other legally-recognized authority; discretionary, not fixed.
Derived from mere opinion or preference; not based on the nature of things; hence, capricious, uncertain, varying.
Another interpretation of arbitrary is one that is synonymous with the term “arbitration” (see below).

The term "arbitration" in claim Claims 7 and 14 is a relative term which renders the claim indefinite.  The term "arbitration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Arbitration” is a subjective term, as described in MPEP § 21073.05(b)(IV.). There are several interpretations of “arbitration”, including the following definitions from the Oxford English Dictionary:
The settlement of a dispute or question at issue by one to whom the conflicting parties agree to refer their claims in order to obtain an equitable decision.
attributive, as in arbitration bond, arbitration rate, etc.
Arbitration of Exchange (cf. French arbitrage in same sense): The determination of the rate of exchange to be obtained between two countries or currencies, when the operation is conducted through a third or several intermediate ones, in order to ascertain the most advantageous method of drawing or remitting bills.
Another interpretation of “arbitration” is disclosed in the abstract of US 20140164311 A1 to Junker et al. “The arbitration rules override the rules that are in conflict for the cases which have conflicting decisions.”

Dependent Claims 2-4 and 7, Claims 9-11 and 14, and Claims 16-18 are rejected for failing to cure the deficiencies of respective independent Claims 1, 8, and 15. Dependent Claims 7 and 14 are also rejected for failing to cure the deficiencies of respective dependent Claims 6 and 13.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1 
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset… , an initial domain of values for each decision within the ruleset; 
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of finding an initial domain of values for each decision within the ruleset.)
computing,… based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; 
(Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of reducing the initial domain of values to a reduced domain of values.)
propagating… each of the reduced domain of values upwards in the hierarchical structure; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of bringing the reduced domain of values to a higher level of the hierarchical structure.)
determining… a completeness and consistency for each decision based on the propagation by deriving a set of missing rules (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of determining that the ruleset is complete and consistent.)
[determining] a place within the hierarchical structure for inserting each missing rule of the set of missing rules; and (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of determining a place within the hierarchical structure for inserting each missing rule.)
obtaining… a specific decision to a set of real-world cases using a rule engine that applies the hierarchical rule-based decision policy (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of performing the previous steps to a set of cases. A rule engine is part of the mental process and not an additional element.)
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim includes the following additional element:
using at least one computer device 
The computer device is recited at a high level of generality (i.e., performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I):
The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer device element is mere instructions to apply the exception using generic components under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
further comprising computing, based on the reduced domain of values, one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of computing, based on the reduced domain of values, one or more missing cases.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 5.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of missing rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitrary rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein an arbitration rule is associated with a case having at least one conflicting decision. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitration rules wherein an arbitration rule is associated with a case having at least one conflicting decision.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


CLAIM 8
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset, an initial domain of values for each decision within the ruleset; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of finding an initial domain of values for each decision within the ruleset.)
computing, based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions starting from a lowest level decision in the hierarchical structure have increasingly reduced domains to obtain a constrained hierarchical structure which constrains each decision by a domain; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of reducing the initial domain of values to a reduced domain of values.)
propagating each of the reduced domain of values upwards in the hierarchical structure; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of bringing the reduced domain of values to a higher level of the hierarchical structure.)
determining a completeness and consistency for each decision based on the propagation by deriving a set of missing rules (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of determining that the ruleset is complete and consistent.)
[determining] a place within the hierarchical structure for inserting each missing rule of the set of missing rules; and (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of determining a place within the hierarchical structure for inserting each missing rule.)
obtaining a specific decision to a set of real-world cases using a rule engine that applies the hierarchical rule-based decision policy. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of performing the previous steps to a set of cases. A rule engine is part of the mental process and not an additional element.)
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim includes the following additional elements:
computer program product embodied in a 
computer readable medium that, when executed by a 
computer device
These additional elements are recited at a high level of generality (i.e., performing generic computer functions) such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I):
The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements are mere instructions to apply the exception using generic components, under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 11 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising computing, based on the reduced domain of values, one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, this limitation recites the mental process, but for the recitation of the computer program product, computer readable medium, and computer device, either in one’s head or on paper, of computing, based on the reduced domain of values, one or more missing cases.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of missing rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitrary rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13.
Step 1: The claim recites a product, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein an arbitration rule is associated with a case having at least one conflicting decision. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer program product, computer readable medium, and computer device, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitration rules wherein an arbitration rule is associated with a case having at least one conflicting decision.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
extracting, from a ruleset, an initial domain of values for each decision within the ruleset; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of finding an initial domain of values for each decision within the ruleset.)
computing, based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of reducing the initial domain of values to a reduced domain of values.)
propagating each of the reduced domain of values upwards in the hierarchical structure; (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of bringing the reduced domain of values to a higher level of the hierarchical structure.)
determining a completeness and consistency for each decision based on the propagation by deriving a set of missing rules (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of determining that the ruleset is complete and consistent.)
[determining] a place within the hierarchical structure for inserting each missing rule of the set of missing rules; and (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of determining a place within the hierarchical structure for inserting each missing rule.)
obtaining a specific decision to a set of real-world cases using a rule engine that applies the hierarchical rule-based decision policy (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the computer device, this limitation recites the mental process, either in one’s head or on paper, of performing the previous steps to a set of cases. A rule engine is part of the mental process and not an additional element.)
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim includes the following additional elements:
a memory medium comprising instructions; 
a bus coupled to the memory medium; and 
a processor coupled to the bus that when executing the instructions causes the system to perform a method, comprising:
These additional elements are recited at a high level of generality (i.e., performing generic computer functions) such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.04(d)(I):
The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements are mere instructions to apply the exception using generic components, under MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of creating a hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of constructing a limited ruleset application constraint graph.)
and filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of discarding values from the initial domain that are inconsistent with the limited ruleset application constraint graph.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

CLAIM 18 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
the method further comprising computing, based on the reduced domain of values, one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, this limitation recites the mental process, but for the recitation of the memory, bus, and processor, either in one’s head or on paper, of computing, based on the reduced domain of values, one or more missing cases.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 19 incorporates the rejection of claim 18.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of making a list of missing rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four statutory categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Under its broadest reasonable interpretation in light of the specification, but for the recitation of the memory, bus, and processor, this limitation recites the mental process, either in one’s head or on paper, of making a list of arbitrary rules.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 and Step 2B: The judicial exception is not integrated into a practical application, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 20110054860 A1 to Guild et al., hereinafter Guild, in view of “An Approach to Verifying Completeness and Consistency in a Rule-Based Expert System” (AI Magazine Volume 3 Number 4, 1982) to Suwa et al., hereinafter Suwa.

Regarding Claim 1, Guild teaches: A method for optimizing a hierarchical rule-based decision policy, the method comprising:
extracting, from a ruleset using at least one computer device, an initial domain of values for each decision within the ruleset; (Per Guild ¶ [0038], the initial domain of values consists of the measures for the lower city level and measure for the higher regional level.)
computing, using the at least one computer device based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; (A reduced domain of values consisting of measures at the city level is computed based on the initial domain of values and based on the hierarchical structure according to Guild ¶ [0058] (see next citation). A decision is a result of using a rule.) 
propagating, using the at least one computer device, each of the reduced domain of values upwards in the hierarchical structure; (Guild ¶ [0058]: “The aggregation rules describe how to aggregate up from a lower level in a hierarchal dimension to a higher level and what transformations to apply for each level. For example, the meta data layer 401 may indicate that if state-level information on sales is requested, then aggregate city level to state for the TV marketing channel variable using a lag transform with predetermined parameters.”)
obtaining a specific decision to a set of real-world cases using… that applies the hierarchical rule-based decision policy. (Guild ¶ [0038]: “The aggregation rules may be used to generate a model. For example, a model may include a relationship, e.g., a sales response curve, between aggregated data for a specific level and the predicted variable, such as sales volume.”)

While Guild teaches decisions based on a propagation, Guild does not explicitly teach: determining, using the at least one computer device, a completeness and consistency for each decision… by deriving a set of missing rules and a place within the… structure for inserting each missing rule of the set of missing rules; and 
a rule engine.
But Suwa teaches: determining, using the at least one computer device (Abstract states the system is a computer program), a completeness (Suwa discloses Logical Checks for Completeness on p. 18, first column) and consistency (Suwa discloses Logical Checks for Consistency on pp. 17-18, starting at the end of p.17) for each decision… by deriving a set of missing rules (FIG. 1 and FIG. 2 detail the determination steps to check for completeness and consistency as defined on pages 17 and 18. Suwa p. 19, bottom of col. 1 discloses a procedure for a rule-checker program which results in the missing rules of Fig. 2. Logical Checks for Completeness also discusses detecting missing rules) and a place within the… structure for inserting each missing rule of the set of missing rules (Fig. 1, under Summary of Comparison, discloses that combinations C4 and C8 have missing rules.)
a rule engine (Suwa teaches a rule-checking program on p. 19 at the bottom of col. 1: “To check a set of rules, the program: 

    PNG
    media_image1.png
    272
    615
    media_image1.png
    Greyscale
”
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have checked the completeness and consistency of Guild’s hierarchy, found a place for each missing rule in Guild’s hierarchy, and implemented a rule engine using Suwa’s teachings, with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

	Regarding claim 2, the combination of Guild and Suwa teaches: The method of claim 1, 
Further, Guild teaches: further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (The broadest reasonable interpretation of this limitation is that the hierarchy levels contains any type of natural language. Guild ¶ [0019] teaches: “The variables may have dimensions, also referred to as attributes, organized in a hierarchy. The hierarchy may include sub-attributes (i.e., levels) for each dimension. For example, one dimension for a marketing channel variable may be geography, and the sub-attributes or levels in the hierarchy may be country, region, city, and zip code.”) 

Regarding claim 3, the combination of Guild and Suwa teaches: The method of claim 1, 
Further, Guild teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and (Interpreted as Guild’s hierarchy including city levels from Guild ¶ [0058])
filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Interpreted as Guild’s hierarchy with the city levels aggregated into regional levels from Guild ¶ [0058]).

Regarding claim 4, the combination of Guild and Suwa teaches: The method of claim 1,
However, the combination does not explicitly teach: further comprising computing, based on the reduced domain of values, one or more missing cases
But Suwa teaches: further comprising computing, based on the reduced domain of values, one or more missing cases. (Suwa’s Fig. 1 discloses in the table with column titles Evaluation to Combinations that the missing cases comprise the combinations C4 and C8, which have no rules). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by following the procedure of Suwa’s rule-checker program (Suwa p. 19, middle of col. 1), with a motivation to prepare for generating a list of missing rules.

Regarding claim 5, the combination of Guild and Suwa teaches: The method of claim 4,
However, the combination so far does not explicitly teach: determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases.
But Suwa teaches: determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Suwa Fig. 2 discloses generating a list of missing rules for combination C4).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by generating a list of missing rules with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1)

	Regarding claim 8, Guild teaches: A computer program product embodied in a computer readable storage medium that, when executed by a computer device, (Guild ¶ [0086] teaches a computer program product) performs a method for optimizing a hierarchical rule-based decision policy, the method comprising: 
extracting, from a ruleset, an initial domain of values for each decision within the ruleset; (Per Guild ¶ [0038], the initial domain of values consists of the measures for the lower city level and measure for the higher regional level.)
computing, based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; (A reduced domain of values consisting of measures at the city level is computed based on the initial domain of values and based on the hierarchical structure according to Guild ¶ [0058] (see next citation). A decision is a result of using a rule.)
propagating each of the reduced domain of values upwards in the hierarchical structure; (Guild ¶ [0058]: “The aggregation rules describe how to aggregate up from a lower level in a hierarchal dimension to a higher level and what transformations to apply for each level. For example, the meta data layer 401 may indicate that if state-level information on sales is requested, then aggregate city level to state for the TV marketing channel variable using a lag transform with predetermined parameters.”)
obtaining a specific decision to a set of real-world cases using… that applies the hierarchical rule-based decision policy. (Guild ¶ [0038]: “The aggregation rules may be used to generate a model. For example, a model may include a relationship, e.g., a sales response curve, between aggregated data for a specific level and the predicted variable, such as sales volume.”)

However, while Guild teaches decisions based on a propagation,, Guild does not explicitly teach: determining a completeness and consistency for each decision… by deriving a set of missing rules and a place within the… structure for inserting each missing rule of the set of missing rules; and 
a rule engine
But Suwa teaches: determining a completeness (Suwa discloses Logical Checks for Completeness on p. 18, first column) and consistency (Suwa discloses Logical Checks for Consistency on pp. 17-18, starting at the end of p.17) for each decision… by deriving a set of missing rules (FIG. 1 and FIG. 2 detail the determination steps to check for completeness and consistency as defined on pages 17 and 18. Suwa p. 19, bottom of col. 1 discloses a procedure for a rule-checker program which results in the missing rules of Fig. 2. Logical Checks for Completeness also discusses detecting missing rules) and a place within the… structure for inserting each missing rule of the set of missing rules (Fig. 1, under Summary of Comparison, discloses that combinations C4 and C8 have missing rules.)
a rule engine (Suwa teaches a rule-checking program on p. 19 at the bottom of col. 1: “To check a set of rules, the program: 

    PNG
    media_image1.png
    272
    615
    media_image1.png
    Greyscale
”
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have checked the completeness and consistency of Guild’s hierarchy, found a place for each missing rule in Guild’s hierarchy, and implemented a rule engine using Suwa’s teachings, with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

	Regarding claim 9, the combination of Guild and Suwa teaches: The computer program product of claim 8, 
Further, Guild teaches: the method further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (The broadest reasonable interpretation of this limitation is that the hierarchy levels contains any type of natural language. Guild ¶ [0019] teaches: “The variables may have dimensions, also referred to as attributes, organized in a hierarchy. The hierarchy may include sub-attributes (i.e., levels) for each dimension. For example, one dimension for a marketing channel variable may be geography, and the sub-attributes or levels in the hierarchy may be country, region, city, and zip code.”) 

	Regarding claim 10, the combination of Guild and Suwa teaches: The computer program product of claim 8, 
Further, Guild teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and (Interpreted as Guild’s hierarchy including city levels from Guild ¶ [0058].)
filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Interpreted as Guild’s hierarchy with the city levels aggregated into regional levels from Guild ¶ [0058].)

	Regarding claim 11, the combination of Guild and Suwa teaches: The computer program product of claim 8, 
However, the combination does not explicitly teach: the method further comprising computing, based on the reduced domain of values, one or more missing cases.
But Suwa teaches: the method further comprising computing, based on the reduced domain of values, one or more missing cases. (Suwa’s Fig. 1 discloses in the table with column titles Evaluation to Combinations that the missing cases comprise the combinations C4 and C8, which have no rules). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by following the procedure of Suwa’s rule-checker program (Suwa p. 19, middle of col. 1), with a motivation to prepare for generating a list of missing rules.

Regarding claim 12, the combination of Guild and Suwa teaches: The computer program product of claim 11, 
However, the combination so far does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases.
	But Suwa teaches: wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Suwa Fig. 2 discloses generating a list of missing rules for combination C4).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by generating a list of missing rules with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1)

	Regarding Claim 15, Guild teaches: A system for optimizing a hierarchical rule-based decision policy, comprising: a memory medium comprising instructions; a bus coupled to the memory medium; and 15/817,396Page 5 of 16a processor coupled to the bus that when executing the instructions causes the system to perform a method, comprising: (Guild Fig. 9 shows the system components)
extracting, from a ruleset, an initial domain of values for each decision within the ruleset; (Per Guild ¶ [0038], the initial domain of values consists of the measures for the lower city level and measure for the higher regional level.)
computing, based on the initial domain of values and a hierarchical structure of the ruleset, a reduced domain of values for each decision that is currently present in the hierarchical structure that, for each decision, contains options for the decision that are attainable by making lower-level decisions in the hierarchical structure have increasingly reduced domains starting from a lowest level decision to obtain a constrained hierarchical structure which constrains each decision by a domain; (A reduced domain of values consisting of measures at the city level is computed based on the initial domain of values and based on the hierarchical structure according to Guild ¶ [0058] (see next citation). A decision is a result of using a rule.)
propagating each of the reduced domain of values upwards in the hierarchical structure; (Guild ¶ [0058]: “The aggregation rules describe how to aggregate up from a lower level in a hierarchal dimension to a higher level and what transformations to apply for each level. For example, the meta data layer 401 may indicate that if state-level information on sales is requested, then aggregate city level to state for the TV marketing channel variable using a lag transform with predetermined parameters.”)
obtaining a specific decision to a set of real-world cases using… that applies the hierarchical rule-based decision policy. (Guild ¶ [0038]: “The aggregation rules may be used to generate a model. For example, a model may include a relationship, e.g., a sales response curve, between aggregated data for a specific level and the predicted variable, such as sales volume.”)

However, while Guild teaches decisions based on a propagation, Guild does not explicitly teach: determining a completeness and consistency for each decision based on the propagation by deriving a set of missing rules and a place within the hierarchical structure for inserting each missing rule of the set of missing rules; and 
a rule engine
But Suwa teaches: determining a completeness (Suwa discloses Logical Checks for Completeness on p. 18, first column) and consistency (Suwa discloses Logical Checks for Consistency on pp. 17-18, starting at the end of p.17) for each decision… by deriving a set of missing rules (FIG. 1 and FIG. 2 detail the determination steps to check for completeness and consistency as defined on pages 17 and 18. Suwa p. 19, bottom of col. 1 discloses a procedure for a rule-checker program which results in the missing rules of Fig. 2. Logical Checks for Completeness also discusses detecting missing rules) and a place within the… structure for inserting each missing rule of the set of missing rules (Fig. 1, under Summary of Comparison, discloses that combinations C4 and C8 have missing rules.)
a rule engine (Suwa teaches a rule-checking program on p. 19 at the bottom of col. 1: “To check a set of rules, the program: 

    PNG
    media_image1.png
    272
    615
    media_image1.png
    Greyscale
”
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have checked the completeness and consistency of Guild’s hierarchy, found a place for each missing rule in Guild’s hierarchy, and implemented a rule engine using Suwa’s teachings, with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

	Regarding claim 16, the combination of Guild and Suwa teaches: The system of claim 15, 
Further, Guild teaches: the method further comprising generating the hierarchical structure of the ruleset by performing a syntactic analysis of the ruleset. (The broadest reasonable interpretation of this limitation is that the hierarchy levels contains any type of natural language. Guild ¶ [0019] teaches: “The variables may have dimensions, also referred to as attributes, organized in a hierarchy. The hierarchy may include sub-attributes (i.e., levels) for each dimension. For example, one dimension for a marketing channel variable may be geography, and the sub-attributes or levels in the hierarchy may be country, region, city, and zip code.”)

	Regarding claim 17, the combination of Guild and Suwa teaches: The system of claim 15, 
Further, Guild teaches: wherein computing a reduced domain of values includes constructing a limited ruleset application constraint graph and (Interpreted as Guild’s hierarchy including city levels from Guild ¶ [0058].)
 filtering out values from the initial domain that are inconsistent with the limited ruleset application constraint graph. (Interpreted as Guild’s hierarchy with the city levels aggregated into regional levels from Guild ¶ [0058].)

	Regarding claim 18, the combination of Guild and Suwa teaches: The system of claim 15, 
However, the combination does not explicitly teach: the method further comprising computing, based on the reduced domain of values, one or more missing cases.
But Suwa teaches: the method further comprising computing, based on the reduced domain of values, one or more missing cases. (Suwa’s Fig. 1 discloses in the table with column titles Evaluation to Combinations that the missing cases comprise the combinations C4 and C8, which have no rules). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by following the procedure of Suwa’s rule-checker program (Suwa p. 19, middle of col. 1), with a motivation to prepare for generating a list of missing rules.

	Regarding claim 19, the combination of Guild and Suwa teaches: The system of claim 18, 
However, the combination so far does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases.
But Suwa teaches: wherein determining a completeness and consistency for each decision includes generating a list of missing rules based on the one or more missing cases. (Suwa Fig. 2 discloses generating a list of missing rules for combination C4).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Suwa’s system into the combination of Guild and Suwa’s system by generating a list of missing rules with a motivation to verify Guild’s system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1)

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guild, in view of Suwa, and further in view of U.S. Patent Application 2014/0164311 A1 to Junker et al., hereinafter Junker. 

Regarding 6, the combination of Guild and Suwa teaches: The method of claim 1,
However, the combination of Guild and Suwa does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules.
	But Junker teaches: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Junker para. [0099] and Fig. 4, reproduced below, disclose a schematic diagram illustrating a procedure for generating a list of arbitrary rules. Examiner interprets arbitrary rules as arbitration rules.)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Junker’s system into the combination of Guild and Suwa’s system by implementing Junker’s procedure with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

    PNG
    media_image2.png
    474
    397
    media_image2.png
    Greyscale

Regarding claim 7, the combination of Guild, Suwa, and Junker teaches: The method of claim 6,
However, the combination of Guild, Suwa, and Junker does not explicitly teach: wherein an arbitration rule is associated with a case having at least one conflicting decision.
But Junker teaches: wherein an arbitration rule is associated with a case having at least one conflicting decision. (Junker discloses in the abstract: “The arbitration rules override the rules that are in conflict for the cases which have conflicting decisions.” In relation to Fig. 4, Junker para. [0099] discloses: “This layer of arbitration rules resolves all the conflicts among the original rules.”)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Junker’s system into the combination of Guild, Suwa, and Junker’s system by implementing Junker’s procedure with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

	Regarding claim 13, the combination of Guild and Suwa teaches: The computer program product of claim 8, 
However, the combination of Guild and Suwa does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules.
	But Junker teaches: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Junker para. [0099] and Fig. 4, reproduced above, disclose a schematic diagram illustrating a procedure for generating a list of arbitrary rules. Examiner interprets arbitrary rules as arbitration rules.)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Junker’s system into the combination of Guild and Suwa’s system by implementing Junker’s procedure with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

	Regarding claim 14, the combination of Guild, Suwa, and Junker teaches: The computer program product of claim 13, 
However, the combination of Guild, Suwa, and Junker does not explicitly teach: wherein an arbitration rule is associated with a case having at least one conflicting decision.
But Junker teaches: wherein an arbitration rule is associated with a case having at least one conflicting decision. (Junker discloses in the abstract: “The arbitration rules override the rules that are in conflict for the cases which have conflicting decisions.” In relation to Fig. 4, Junker para. [0099] discloses: “This layer of arbitration rules resolves all the conflicts among the original rules.”)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Junker’s system into the combination of Guild, Suwa, and Junker’s system by implementing Junker’s procedure with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

	Regarding claim 20, the combination of Guild and Suwa teaches: The system of claim 15, 
However, the combination of Guild and Suwa does not explicitly teach: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules.
	But Junker teaches: wherein determining a completeness and consistency for each decision includes generating a list of arbitrary rules. (Junker para. [0099] and Fig. 4, reproduced above, disclose a schematic diagram illustrating a procedure for generating a list of arbitrary rules. Examiner interprets arbitrary rules as arbitration rules.)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have incorporated the teachings of Junker’s system into the combination of Guild and Suwa’s system by implementing Junker’s procedure with the motivation to verify the system is accurate and reliable by checking that it contains all necessary information. (Suwa, p. 16 col. 1: “The process of verifying that a system is accurate and reliable has two distinct components: checking that the knowledge base contains all necessary information and verifying that the program can interpret and apply this information correctly. The first of these components has been the focus of the current research.”)

Response to Arguments
	The rejections mentioned in this section were issued in the office action filed 03/16/2021, with an Advisory Action filed 06/11/2021, and the applicant’s Remarks were filed 06/16/2021. Applicant’s Remarks have been fully considered.

A. Rejections of Claims 1-20 under 35 U.S.C. § 101 (Remarks pp. 8-13)
Due to the claim amendments filed 06/16/2021, Examiner has withdrawn the rejections of Claims 8-14 under 35 U.S.C. § 101 for reciting non-statutory subject matter. Claim 8 has been amended to replace “computer readable medium” with “computer readable storage medium” which falls within the product category.
However, Applicant’s arguments regarding the abstract idea rejections for Claims 1-20 are not persuasive. 
Applicant’s Argument 1: Remarks p. 11 states, “Applicant respectfully traverses the Office’s finding that the claimed invention falls under the subject of mental processes, and submits that independent claims 1, 8, and 15, at least as amended, contain features that, when the claims are read as a whole, indicate that the recited claims cannot be read as such. For example, as described in the original disclosure, the claims as a whole are directed to a solution for the problem of, inter alia, automated development of optimized decision engines that can decide large volumes of cases in a consistent way. As described in the original specification” Specification paragraphs [0063]-[0064] are recited.
Remarks p. 12 continue, “As such, to the extent, if any that the solution of the current invention may touch upon “ ...mental process, either in one’s head or on paper they are ancillary to the overall purpose of targeted direction of automated development of optimized decision engines that can decide large volumes of cases in a consistent way. This means that the process is not merely a mathematical concept, an organization of human activity, or a mental process. “

Examiner’s Response 1: The claims are evaluated under 35 U.S.C. 101 using the 101 flowchart for eligible subject matter as outlined in the 2019 Revised Guidance. In Step 1, the statutory category is identified (e.g., Claim 1 is a method). In Step 2A Prong 1, all mental processes are identified (e.g., Claim 1 recites extracting, computing, propagating, determining, determining, and obtaining). Each of these steps can reasonably be performed in one’s mind. In Step 2A Prong 2, all additional elements are identified (e.g., Claim 1 recites a neural network and a computer device). Each of these additional elements is evaluated under MPEP § 2106.04(d)(I) and § 2106.05 to determine if the judicial exception is integrated into a practical application. If not, the claim recites an abstract idea. Step 2B evaluates whether the additional elements are sufficient to amount to significantly more than the judicial exception under MPEP § 2106.05. If not, the claim is not patent eligible. 
Applicant respectfully reminds Applicant Step 2A Prong 1 does not evaluate whether the claim as a whole amounts to a judicial exception, but rather whether the claim recites any judicial exception.

Applicant’s Arguments 2: Remarks p. 12 states: “Moreover, the amendments included herein further serve to differentiate the claimed invention from mere mental process by, inter alia, specifying that the processes are performed by at least one computer device and that the resulting hierarchical rules-based decision policy is applied using a rule engine to obtain a specific decision to a set of real-world cases. As such, the claims recite eligible subject matter that is not classified as an abstract idea under Prong One of Step 2A as outlined in the 2019 Revised Guidance. Accordingly, Applicants respectfully request that the Office withdraw the rejection under 35 U.S.C. 101.”

Examiner’s Response 2: The at least one computer device is an additional element. In Step 2A Prong 2 and Step 2B, it is determined that the computer device is recited at a high level of generality (i.e., performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components, as discussed in MPEP 2106.05(f). A rule engine is not an additional element but part of the mental process. Even if a rule engine were considered to be an additional element, it would amount to no more than a recitation of the words “apply it” (or an equivalent) as discussed in MPEP 2106.05(f).

B. Rejections of Claims 1-20 under 35 U.S.C. § 103 (Remarks pp. 8-13)

Applicant’s argument #1

    PNG
    media_image3.png
    178
    645
    media_image3.png
    Greyscale


Examiner’s response #1: Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s argument #2

    PNG
    media_image4.png
    177
    625
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    29
    619
    media_image5.png
    Greyscale


Examiner’s response #2: Suwa teaches a place for inserting missing rules: Suwa’s Fig. 1, under Summary of Comparison, discloses that combinations C4 and C8 from the list of combinations have missing rules. Guild already teaches a hierarchical structure. The combination of teaches the entire claim limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122